Per Curiam.
This day came again the parties by counsel and the court having maturely considered the motion of the appellee to dismiss the appeal heretofore awarded in this case because of want of jurisdiction of this court and because further that the transcript of record filed in this court is not sufficient under the provisions of section 6339 of the Code, and having also maturely considered the petitions and answers of the appellants to the said motion, together with affidavits filed therewith, and the oral and printed arguments of counsel submitted at the place of session of this court at Staunton at the September term, 1937, and also the oral and printed arguments submitted to this court at the November term, 1937, is of opinion that the said motion of the appellee should be sustained on both grounds and this *307case should be dismissed, and it is so adjudged, ordered and decreed. It is further adjudged, ordered and decreed that the case be stricken from the docket, and that the appellee recover of the appellants its costs by it expended about its defense herein.
Which is ordered to be certified to the said circuit court.

Dismissed.